Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ preliminary amendment and supplemental preliminary amendment filed May 29, 2020 and August 10, 2020, respectively, are acknowledged. Claims 1-38 are deleted. Claims 39-68 are added. Now, Claims 39-68 are pending.

Allowable Subject Matter
2.	Claims 39-68 are allowed.

3.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Knoer (US 2015 0073059)
Knoer discloses an organopolysiloxane gel comprising a diluent (e.g., methyl ester functional silicone fluid). However, Knoer does not teach or fairly suggest the presently claimed amount of alkyl ester groups and the weight average molecular weight of the methyl ester functional silicone fluid. ([0014]-[0073])



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 10, 2020
/KUO LIANG PENG/Primary Examiner, Art Unit 1765